Title: From George Washington to James Caldwell, 1 February 1780
From: Washington, George
To: Caldwell, James


          
            Sir
            Hd Qrs Morristown 1st Feby 1780
          
          Should the grain which was collected for the army be deposited at any one place, in such quantity, as to become an object with the enemy, it, or at least a part of it, may be sent up to this place. I would wish however to avoid expence, as much as possible—and therefore to retain what must be consumed by the detatchments on the lines—if it is not too much exposed. You will be pleased to take the advice of Genl St Clair on this subject.
          With regard to your inclosure from Gen. Stirling’s brigade Major—the less that is said on the plunder taken from Staten Island, the better. The returning, simply, what can be recovered, in my opinion, is the best exculpation. And if Mr Stirling, burns churches, the severest recrimination will be contained in the action. I am Sir &
          
            G.W.
          
        